DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 5, 12, 16 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gur et al. (U.S. PGPub 2021/0019665) in view of Chen (U.S. PGPub 2019/0362222).
As per claims 1, 12 and 22 
Gur teaches a computer-implemented method comprising: accessing, by one or more processors of a server, a dataset from a datastore (Gur see para 0018, 0044, the data collections API 110 provides computer logic for forming logical collections of data samples and associating features with data samples and collections, where the “features” are feature vectors used to train the ML model and provides computer logic for associating output labels of a trained ML model with the data collections and persisting the logical data collections in the ML index 132, collections are logical organizations of data, dataset of  images, regions, pixels, atlases, text documents, exam questions have associated metadata specifying various characteristics of the collections, including labels associated with the content of the collection of data specifying a type of medical image, the type of technology utilized to generate the medical image, whether or not the medical image contains an anomaly, a source of the medical image, the domain and/or modality of the medical image);
receiving a definition of a task that identifies a target of a machine learning algorithm from a machine learning platform that operates at the server (Gur see para 0037, 0038 and 0051  framework 100 obtains a user specification of a task which is translated by the ML algorithm search criteria generation engine of the ML framework 100 to a set of training criteria for training a ML model where these training criteria are used as search criteria by the ML algorithm search engine 124 for use in searching the ML index 132, task comprise multiple different functions representing the target that need to be performed where each function may have its own corresponding search criteria obtained from the definition of the task and thus, will have its own set of trained ML models which may be found to perform that function or target of the overall task, as shown in fig. 2 in step 210  a request to configure a machine learning model, to perform a task, such as a task that may be implemented as part of an analytics pipeline );
forming, utilizing the machine learning algorithm, a machine learning model based on the dataset and the task (Gur see para 0051 and 0052, the definition of the task specify the data upon which the task is to be performed or trained, the task characteristics are translated to search criteria in step 220 and a search of machine learning algorithm metadata models stored in a machine learning index is performed based on the search criteria step 230 and a selection of a machine learning algorithm for use in training a machine learning model to perform the task in step 240, user specify parameters for the machine learning algorithm in step 250, a data collections API is used to generate data collections from the training data, the training API is used to perform the training of the machine learning model given the data collections, the selected machine learning algorithm and its parameters, and the training data  as raw labeled data);
Gur fails to exclusively teach deploying the machine learning model by providing an application that is external to the machine learning platform with access to the machine learning model; monitoring a performance of the machine learning model after being deployed; and updating the machine learning model based on the monitoring.  
In a similar field of endeavor Chen teaches
deploying the machine learning model by providing an application that is external to the machine learning platform with access to the machine learning model (Chen see para 0028, 0030 and 0036 , client 103  associated with an operator, the ML server 104 is associated with a service provider, the operator is a customer of the service provider and may have, for example, a subscription to various computing services provided by the service provider including a ML service 150,  ML model generator 154 generates the ML model and feature-extraction rule identified in the ML response 140 based on the test interaction data 132, the task 134, and the performance metric 136 from the request 130 and based on the historical interaction datasets 152, as shown in fig. 2 per model output fields 210 include a model description 212, a projected performance 214, and a selection option 216, model description 212 describing the ML model and the feature-extraction rule, type of the ML model and its hyperparameters, at operation 82 operation 612 server provides the client device with access to the output ML model for deployment, receiving a selection of the run option from the client and new test interaction dataset the computer system provides an output of performing the task on the new test interaction dataset based on the feature-extraction rule and the ML model); 
monitoring a performance of the machine learning model after being deployed (Chen see para 0063, 0065 and 0067, as part of the monitoring of performance of the deployed machine learning model, as shown in method 700 for determining an optimal ML model based on historical interaction data, at operation 702, where the computer system receives interaction data and a predictive task, the interaction data and the predictive task that are received include the test interaction dataset 302 and the ML model description 303 using the Machine learning matching module 304 of the machine learning service 3060, operation 706, the computer system determines feature-extraction rules and ML models applied to the historical interaction data. For instance, the ML service 306 may use the model performance evaluation engine 309 to process the matched historical interaction data 312 from operation 604, operation 708, the computer system compares performance metrics of the analyses of a historical interaction dataset with a performance metric specified in the ML model description 303, performance evaluation engine 309 determines if the candidate combination is acceptable based at least in part on a predictive model parameter included in the ML model description 303); 
and updating the machine learning model based on the monitoring (Chen see para 0057, claim 3, computer system 306 using the model performance evaluation engine 309 also generates a second test output by extracting a second feature set from the test interaction dataset with a second historical feature-extraction rule and applying a second historical ML model to the second feature set by determining that the first test output fails to meet the performance metric and that the second test output satisfies the performance metric  and builds an output updated ML model from the second historical feature-extraction rule and the second historical ML model, the output ML model include a modified version of the second historical ML model having one or more updated model parameters that resulted in the second test output satisfying the performance metric).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur with the teaching of Chen, as doing so would provide an efficient method for automating the design of machine-learning ML models by automatically searching for candidate ML models and candidate feature-extraction rules that could be suitable for a specified task using historical interaction dataset that is similar to the test interaction dataset from the model-generation request for performing the prediction task from the model-generation request (Chen see para 0017 and 0019).

As per claims 5 and 16
Gur in view of Chen teaches the computer-implemented method of claim 1, wherein monitoring further comprises: testing the machine learning model (Chen see para 0020, 0063, model-building server iteratively tests different model-and-rule combinations of a candidate ML model and  a candidate feature-extraction rule, each test involves applying each model-and-rule combination to the test interaction dataset. The testing process can include varying the parameters of a given candidate ML model and using different model-and-rule combinations, method 700 includes operation 702, where the computer system receives the test interaction dataset 302 and the ML model description 303);  29Docket No. 5474.001US1 
receiving, from the application, a performance assessment of the machine learning model (Chen see para 0065 and 0066 method 700 includes operation 702, where the computer system receives the test interaction dataset 302 and the ML model description 303, at operation 708, the computer system compares performance metrics of the analyses of a historical interaction dataset with a performance metric specified in the ML model description 303); 
and generating a performance indicator of the machine learning model based on the testing and the performance assessment (Chen see para 0056, at operation 610, the computer system generates an output ML model from a combination of a feature-extraction rule from the historical feature-extraction rules and a ML model from the historical ML models based on the combination satisfying a performance metric included in the request, a performance metric for each of the combinations based on an extraction of features from the test interaction dataset according to the historical feature-extraction rule of the combination and a performance of the task on the test interaction dataset by the historical ML model of the combination according to the feature); 
determining that the performance indicator of the machine learning model transgresses the machine learning model performance threshold (Chen see para 0054, computer system compares tasks of the historical ML models from the candidate model set and the task identified in the request and compares performance metrics of these models and the performance metric identified in the request, that have matching tasks and acceptable performance metrics, better than the specified performance metric or better than a relaxed performance threshold are added to the candidate model subset); 
in response to determining that the performance indicator of the machine learning model transgresses the machine learning model performance threshold, updating the machine learning model (Chen see para 0057, computing system determines that the first test output fails to meet the performance metric and that the second test output satisfies the performance metric and builds an output ML model from the second historical feature-extraction rule and the second historical ML model, the output ML model can include a modified version of the second historical ML model having one or more updated model parameters that resulted in the second test output satisfying the performance metric), 
wherein updating the machine learning model further comprises: updating the dataset (Chen see para 0045,  estimating the maximum performance metric for a combination can be an iterative process model ranking module 310 access the values for the parameters of the historical feature-extraction rule of the combination and the values for the hyperparameters of the historical ML model of the combination from the ML database in a second r next iteration, one or all of the values are updated to re-process the test interaction dataset 302 to create a new data set or updated data set and re-estimate the performance metric, over multiple iterations, the model ranking module 310 tracks changes to the values and resulting changes to the performance metric); 
updating the definition of the task based on the performance indicator of the machine learning model; and forming, utilizing the machine learning algorithm, another machine learning model based on the updated definition of the task and the updated dataset (Chen see para 0045,  model ranking module 310 then identifies the maximum of the performance metric and the associated values when associated values are different from the initial values used for the parameters of the historical feature-extraction rule, this rule is updated to use the associated values, thereby resulting in a new feature-extraction rule in the combination, if the associated values are different from the initial values used for the hyperparameters of the historical ML model, this model is updated to use the associated values, thereby resulting in a new ML model in the combination).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur with the teaching of Chen, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1, 12 and 22;



5.	Claims 2-4 and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gur et al. (U.S. PGPub 2021/0019665) in view of Chen (U.S. PGPub 2019/0362222) in view of Murray et al. (U.S. PGPub 2020/0210417).
As per claims 2 and 13 
Gur in view of Chen teaches the computer-implemented method of claim 1, yet fails to exclusively teach wherein accessing the dataset further comprises: accessing a library of dataset from the datastore; 
identifying, based on the task and the dataset, additional data from a library of dataset(Murry see para 0059; and augmenting the dataset with the additional data .  
In a similar field of endeavor Murray teaches wherein accessing the dataset further comprises: accessing a library of dataset from the datastore(Murry see para 0059, received data include structured data, unstructured data, or a combination thereof, where structure data may be based on data structures including, an array, a record, a relational database table, a hash table, a linked list, or other types of data structures, the data sources can include a public cloud storage service 311, a private cloud storage service 313, various other cloud services 315, a URL or web-based data source 317, or any other accessible data source); 
identifying, based on the task and the dataset, additional data from a library of dataset; and augmenting the dataset with the additional data (Murry, see para 0098, 0099, knowledge service 310  augment an input data set and use information from a knowledge source 340 to add additional, related data to the input data seta data analysis tool such as Word2Vec can be used to identify semantically similar words to those included in the input data set from a knowledge source, such as a text corpus from a news aggregation service, knowledge service 310 can implement trigram modeling to preprocess data obtained from a knowledge source 340  to generate an indexed table of words by category. Knowledge service 310 can then create trigrams for each word in the augmented data set and match the word to a word from the indexed knowledge source 340).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Murry, as doing so would provide an improved data service that analyzes, prepares, extracts, repairs, generates, and/or enriches data obtained from multiple data sources enabling relationship discovery between data from multiple data sources with different format and different content (Murry see 0035).

As per claims 3 and 14
Gur in view of Chen teaches the computer-implemented method of claim 1, yet fails to exclusively teach wherein accessing the dataset further comprises: preparing the dataset for processing by partitioning and filtering the dataset based on the task, wherein the machine learning model is based on the prepared dataset. 
In a similar field of endeavor Murray teaches wherein accessing the dataset further comprises: preparing the dataset for processing by partitioning (Murry see para 0059, Using the input data set, which may include added data, knowledge service 310 can implement matching methods (e.g., a graph matching method) to compare the words from the augmented data set to categories of data from knowledge source 340. Knowledge service 310 can implement a method to determine the semantic similarity between the augmented data set and each category in knowledge source 340 to identify a name for the category. The name of the category may be chosen based on a highest similarity metric)
and filtering the dataset based on the task, wherein the machine learning model is based on the prepared dataset (Murry see para 0170,  block 706, one or more column pairs are filtered to be excluded as being unlikely to have a relationship “unpromising”,  between columns in the column pair, block 708 is shown including column pairs that are filtered as unpromising,  filtering is done based on as shown in  reference to fig. 6A); 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Murry, as doing so would provide an improved data service that analyzes, prepares, extracts, repairs, generates, and enriches data obtained from multiple data sources enabling relationship discovery between data from multiple data sources with different format and different content (Murry see 0035).
 
As per claims 4 and 15
Gur in view of Chen teaches the computer-implemented method of claim 1, yet fails to exclusively teach wherein accessing the dataset further comprises: defining a model search space based on the dataset, wherein the machine learning model is formed from the model search space.
In a similar field of endeavor Murray teaches teach wherein accessing the dataset further comprises: defining a model search space based on the dataset, wherein the machine learning model is formed from the model search space (Murry see para 0141, 0142,  at block 612 each column pair, the profile data for the columns in the column pair are compared, the profile data is extracted for comparison of features in the profile data for the column pair according to a predictive model where the model is be selected based on analysis of the column pairs. The model can be selected based on a type of join specified by a user, such as through a graphical interface, block 614, a score is generated for each column pair according to the selected predictive model, the predictive model is applied for a specific join type to predict pair relationship rank, applying the model by one or more scores is determined for each comparison);
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Murry, as doing so would provide an improved data service that analyzes, prepares, extracts, repairs, generates, and/or enriches data obtained from multiple data sources enabling relationship discovery between data from multiple data sources with different format and different content (Murry see 0035).

6.	Claims 6, 7, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gur et al. (U.S. PGPub 2021/0019665) in view of Chen (U.S. PGPub 2019/0362222) in view of Poole (U.S. PGPub 2020/0311911).
As per claims 6 and 17
Gur in view of Chen teaches the computer-implemented method of claim 1, yet fails to teach wherein updating the machine learning model further comprises: detecting data deficit based on the performance of the machine learning model; accessing, from the datastore, additional data that remedy the data deficit; and forming, utilizing the machine learning algorithm, another machine learning model based on the additional data and the task.
In a similar field of endeavor Poole teaches wherein updating the machine learning model further comprises: detecting data deficit based on the performance of the machine learning model; accessing, from the datastore, additional data that remedy the data deficit (Poole, see para 0126, 0138, 0156, 0157, at stage 156, the trained neural network is validated, the trained neural network may be tested on further data sets from the cohort, which have not been used in the training of the neural network. Performance results based on cross-validation are output upon completion,  expert 2 evaluates the validation results. At decision point 158, the expert determines whether the results output by the trained neural network are satisfactory. If the answer is no, the flow chart of FIG. 11 returns to stage 150, where expert 2 may select different learning parameters with which to train the neural network the expert 2 may select the data augmentation method from a menu of options, select augmentation parameters to be used with data augmentation which much used means of compensating for paucity of training data using domain knowledge to understand the modes of variation present, stage 144, the augmentation circuitry 48 perturbs each of the sets of training data to obtain further, synthetic sets of training data. For each set of training data, the augmentation circuitry 48 creates at least one further, synthetic set of training data by modifying a value for at least one of the augmentation parameters);
and forming, utilizing the machine learning algorithm, another machine learning model based on the additional data and the task (Poole see para 0158, If the answer at stage 158 is yes, the flow chart of fig. 11 proceeds to stage 160 where a deployable model is exported, a representation of the trained neural network model is output  made available to be installed on the current system).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Poole, as doing so would provide an improved training method for machine learning model by performing supervision of the model using the positive characteristic such that the model is trained to use values for the positive characteristic in the prediction of the at least one predicted output and performing supervision of the model using the negative characteristic such that the model is trained to discount values for the negative characteristic in the prediction of the at least one predicted output (Poole see para 0035).

As per claims 7 and 18
Gur in view of Chen teaches the computer-implemented method of claim 1, yet fails to teach computer-implemented method of claim 1, wherein updating the machine learning model further comprises: updating the definition of the task; accessing, from the datastore, additional data based on the updated definition of the task; and forming, utilizing the machine learning algorithm, another machine learning model based on the additional data and the updated definition of the task, wherein the target indicates at least one of an attribute of the dataset to be solved or an exploration of features of the dataset.  
In a similar field of endeavor Poole teaches wherein updating the machine learning model further comprises: updating the definition of the task; accessing, from the datastore, additional data based on the updated definition of the task(Poole, see para 0099, 0138, 0156, 0157, at stage 156, the trained neural network is validated, the trained neural network may be tested on further data sets from the cohort, which have not been used in the training of the neural network. Performance results based on cross-validation are output upon completion,  expert 2 evaluates the validation results, at decision point 158, the expert determines whether the results output by the trained neural network are satisfactory, if the answer is no, the flow chart of FIG. 11 returns to stage 150, where expert 2 may select different learning parameters with which to train the neural network the expert 2 may select output data, that trained classifier is trained to receive a target data set as input, and to output a predicted label for the target data as the definition of the task, set the data augmentation method from a menu of options, select augmentation parameters to be used with data augmentation which much used means of compensating for paucity of training data using domain knowledge to understand the modes of variation present, stage 144, the augmentation circuitry 48 perturbs each of the sets of training data to obtain further, synthetic sets of training data, for each set of training data, the augmentation circuitry 48 creates at least one further, synthetic set of training data by modifying a value for at least one of the augmentation parameters);
and forming, utilizing the machine learning algorithm, another machine learning model based on the additional data and the updated definition of the task, wherein the target indicates at least one of an attribute of the dataset to be solved or an exploration of features of the dataset (Poole see para 0151, 0153, 0158, expert 2 selects negative supervision items by selecting data items for example, fields or properties, expert 2 selects positive supervision items by selecting data items judged to be informative of the primary classification goal, the positive supervision items may include risk scores, expert 2  select augmentation parameters to be used with data augmentation,  a method of synthesis to be used if the answer at stage 158 is yes, the flow chart of fig. 11 proceeds to stage 160 where a deployable model is exported, a representation of the trained neural network model is output  made available to be installed on the current system).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Poole, as doing so would provide an improved training method for machine learning model by performing supervision of the model using the positive characteristic such that the model is trained to use values for the positive characteristic in the prediction of the at least one predicted output and performing supervision of the model using the negative characteristic such that the model is trained to discount values for the negative characteristic in the prediction of the at least one predicted output (Poole see para 0035).

7.	Claims 8-11 and 19-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gur et al. (U.S. PGPub 2021/0019665) in view of Chen (U.S. PGPub 2019/0362222) in view of Krishnan (U.S. PGPub 2020/0202436). 
As per claims 8 and 19
Gur in view of Chen teaches the computer-implemented method of claim 1, further comprising: yet fail to teach identifying features of the dataset based on the target, the target indicating a future point in time , the dataset comprising a plurality of time-varying signals; training the machine learning model based on the identified features; and generating, using the trained machine learning model, a prediction of data of an attribute of the dataset at the future point in time.  
In a similar field of endeavor Krishnan teaches identifying features of the dataset based on the target, the target indicating a future point in time, the dataset comprising a plurality of time-varying signals (Krishnan see para 0020, 0052, a machine learning for predicting stock movement, including receiving stock data from multiple sources of stock data wherein the stock data is stock prices at the open and close of a market, changes in stock prices during the open and close of a market, and minute to minute stock date,  identifying a particular stock of interest of the stock data received,  defining a range in time of the stock data received wherein the range includes stock data of a month, a day, applying a random forest solution to a particular stock data to determine, estimate, and/or predict a stock price in the future, near future,  implementing the random forest algorithm to process by the random forest application, one or more target stocks which correspond to a target stock related information based on stock indicators that include at least one of a simple moving average, a relative strength index, a moving average convergence divergence signal, an exponential weighted moving average, and a Bollinger band); 
training the machine learning model based on the identified features; and generating, using the trained machine learning model, a prediction of data of an attribute of the dataset at the future point in time (Krishnan see para 0095, as shown in fig. 5  a short-term application of the random forest application with Bollinger bands, Moving Average Convergence Divergence, Relative Strength Index and Simple Moving Average Module 523 , a configured data repository  at 505 sends a data set of stock data over a particular period to train the random forest solution 510, which  processes the dataset and outputs a moving average at 520 that illustrates a converge or divergence derived from the dataset, where the relative strength of an index 525 is then compared with Bollinger bands , two standard deviations positively and negatively away from a simple moving average/SMA of the security's price,  to forecast the potential high and low prices for a market relative to the moving average at 530).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Krishnan, as doing so would provide an improved training method for identify a stock of interest contained in the set of stock data using a defined range in time of the set of stock data, ; apply a random forest model to the set of stock data to predict a stock price in a quantified period, amount or percentage change in a stock price for a user to make trading decisions of a stock based on a predicted change in the stock price in a select time period (Krishnan see para 0015).

As per claims 9 and 20 
Gur in view of Chen in view of Krishnan teaches the computer-implemented method of claim 8, further comprising: receiving a selection of a signal from the plurality of time-varying signals in the dataset, wherein the target indicates the future point in time of the signal (Krishnan see para 0069, 0155, the processing unit 25 is configured to process the one or more target stocks and the corresponding target stock related information based on stock indicators including at least one of a simple moving average, a relative strength index, a moving average convergence divergence signal, an exponential weighted moving average, and a Bollinger band, predict future stock parameters, wherein the future stock parameters include future stock prices and future stock movements of each of the one or more target stocks, the processing unit 25 is configured to define classification and a regression system, the machine learning server 1935 that hosts the random forest machine learning application 1940, executes the random forest ML application that sends requests for stock data to a 3.sup.rd party content stock data source 1965 that contains stock databases 1970 and retrieves the relevant stock information in a selected time period );
performing a back test for the selected signal using the trained machine learning model; and validating the trained machine learning model based on results from the back test (Krishnan see para 0127-0131, To Construct the Model: 3a. Create a set of defined parameters or indicators RSI, MACD, 3b. Then decide how many decision trees you want, 3c. Then create a prediction and train your model, 3d. Backtest until you get the desired result).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Krishnan, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 8 and 19;
As per claims 10 and 21
Gur in view of Chen in view of Krishnan teaches the computer-implemented method of claim 8, further comprising: accessing a feature set of the dataset; forming an augmented feature set from the feature set; measuring dependencies of the augmented feature set for each target of a target set; and generating a single feature for each target of the target set (Kirshnan see para 077, 108, at Block 424 is an interface configured for receiving news data for augmenting the training set of data in the neural network in block 425: this strategy is for news-driven investing which utilizes the financial data and the cloud by using the Neural Network ML technique, ensemble long-short term neural networks for stock predictions using technical analysis and valuation, as shown in fig. 6 news-driven data is configured in a news neural network 625 that includes a neural network 610 created by a Bayesian node structure, of stock data 620 aggregated from a variety of sources such as CNBC® 630-1, BLOOMBERG® 630-2, and CNN® 630-N network 610 generates the portfolio result in data 625 after processing by the random forest algorithm).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Krishnan, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 8 and 19;

As per claims 11
Gur in view of Chen in view of Krishnan teaches the computer-implemented method of claim 10, wherein forming the augmented feature set further comprises: for each signal of the dataset, scanning a corresponding signal for historical points; for each signal of the dataset, shifting the historical points to a present time; 
for each signal of the dataset, generating a new signal based on the shifted historical points; and forming an augmented feature set based on the new signals from all signals in the feature set (Krishnan see para 0073, 0135, data set 10 is for a particular asset that looks back on 7 days and only considers 700-day history. It is generated every week and stock prices are recorded every minute starting at the opening of the market and records till the close of the market. It contains outputs 11-1, 11-2, 11-N, and samples 1 . . . N (12-1 . . . N). Each sample is further divided into sets of M>0 and P.sub.1 long 1, (14-1) and M<0 and P.sub.1 short 1, (14-2), equation was used to interpret daily data, and its exact timing depended upon the parameters built into the trading functions, such as the time the market opens and the time the market closes, the machine learning server 1935 that hosts the random forest machine learning application 1940, executes the random forest ML application that sends requests for stock data to a 3.sup.rd party content stock data source 1965 that contains stock databases 1970 and retrieves the relevant stock information in real-time); 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Gur in view of Chen with the teaching of Krishnan, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 8 and 19;



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2020/0089650 which teaches a method for providing automated data cleansing for ML algorithm;
U.S. PGPub 2020/0410390 which describes an automatic method machine learning model retraining;
U.S. PGPub 2021/0073627 which describes a method for detecting ML model degradation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443